IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-621-CV



CITY OF HARKER HEIGHTS AND JOHN MCGEE WARFORD,

	APPELLANTS

vs.



CYNTHIA BASS,

	APPELLEE

 


FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 133,643-C, HONORABLE STANTON B. PEMBERTON, JUDGE PRESIDING

 



PER CURIAM
	Appellants have filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.


Before Chief Justice Carroll, Justices Jones and Kidd
Dismissed on Appellants' Motion
Filed:  September 28, 1994
Do Not Publish